Case 1:21-cv-02063-NYW Document 1-4 Filed 07/30/21 USDC Colorado Page 1 of 4




               Exhibit 4
Case 1:21-cv-02063-NYW Document 1-4 Filed 07/30/21 USDC Colorado Page 2 of 4




 DISTRICT COURT, LARIMER COUNTY, COLORADO
 201 La Porte Avenue, Suite 100
 Fort Collins, Colorado 80521

 Plaintiff:
 CITY OF FORT COLLINS, a Colorado home rule
 municipality,

 v.                                                            ▲ COURT USE ONLY▲

 Defendants:
 OPEN INTERNATIONAL, LLC, a Florida limited liability
 company; OPEN INVESTMENTS, LLC, a Florida limited
 liability company

 Attorneys for Defendants                                      Case Number: 2021CV30475
 Paul D. Swanson (Atty. No. 50923)
 Hannah E. Armentrout (Atty. No. 53990)                        Division 4B
 HOLLAND & HART LLP
 555 17th Street, Suite 3200
 Denver, Colorado 80202
 P: (303) 295-8578
 F: (303) 416-8814
 E-Mail: pdswanson@hollandhart.com
         hearmentrout@hollandhart.com

                     NOTICE OF FILING OF NOTICE OF REMOVAL

      TO:    THE CLERK OF THE DISTRICT COURT, LARIMER COUNTY, STATE
             OF COLORADO

       PLEASE TAKE NOTICE that on July 30, 2021, Defendants Open International,
LLC and Open Investments, LLC filed a Notice of Removal in the above-captioned
matter in the United States District Court for the District of Colorado. A copy of this
Notice of Removal (with exhibits) is attached as Exhibit A.

        PLEASE FURTHER TAKE NOTICE that pursuant to 28 U.S.C. § 1446(d), the
filing of this Notice of Filing of Notice of Removal effects removal of this action and
“the State court shall proceed no further unless and until the case is remanded.”

      DATED: July 30, 2021.

                                          Respectfully submitted,
Case 1:21-cv-02063-NYW Document 1-4 Filed 07/30/21 USDC Colorado Page 3 of 4




                                   s/ Paul D. Swanson
                                   Paul D. Swanson, #50923
                                   Hannah E. Armentrout, #53990
                                   HOLLAND & HART LLP
                                   ATTORNEYS FOR DEFENDANTS




                                     2
Case 1:21-cv-02063-NYW Document 1-4 Filed 07/30/21 USDC Colorado Page 4 of 4




                                    CERTIFICATE OF SERVICE

        I certify that on July 30, 2021, I caused to be served a copy of the foregoing document to
the following by:

               U.S. Mail, postage prepaid
               Hand Delivery
               Electronic Mail
               Electronic Service via Colorado Courts E-Filing

 Case Collard, Colo. Reg. No. 40692
 Andrea Ahn Wechter, Colo. Reg. No. 43722
 Maral J. Shoaei, Colo. Reg. No. 50115
 Dorsey & Whitney LLP
 1400 Wewatta Street, Suite 400
 Denver, CO 80202
 Tel.: (303) 629-3400
 Fax: (303) 629-3450
 Email: collard.case@dorsey.com
 Email: wechter.andrea@dorsey.com
 Email: shoaei.maral@dorsey.com

 Attorneys for Plaintiff City of Fort Collins


                                                s/Paul D. Swanson



17148610_v1




                                                  3
